
	

113 HR 1549 RH: Helping Sick Americans Now Act
U.S. House of Representatives
2013-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 28
		113th CONGRESS
		1st Session
		H. R. 1549
		[Report No.
		  113–45]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 15, 2013
			Mr. Pitts (for
			 himself, Mr. Burgess, and
			 Mrs. Wagner) introduced the following
			 bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			April 19, 2013
			Additional sponsors: Mr.
			 Harper, Mr. McKinley,
			 Mrs. Blackburn,
			 Mr. Lance,
			 Mr. Whitfield,
			 Mrs. Ellmers,
			 Mr. Walden,
			 Mr. Cassidy,
			 Mr. Johnson of Ohio,
			 Mr. Long, Mr. Terry, Mr.
			 Hall, Mr. Latta, and
			 Mr. Sessions
		
		
			April 19, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend Public Law 111–148 to transfer
		  fiscal year 2013 through fiscal year 2016 funds from the Prevention and Public
		  Health Fund to carry out the temporary high risk health insurance pool program
		  for individuals with preexisting conditions, and to extend access to such
		  program to such individuals who have had creditable coverage during the 6
		  months prior to application for coverage through such
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Sick Americans Now
			 Act.
		2.Prioritizing
			 funding for sick AmericansSection 4002(c) of Public Law 111–148 (42
			 U.S.C. 300u–11(c)) is amended by adding at the end the following:
			 Notwithstanding any other provision of this section, the Secretary shall
			 transfer amounts that are in the Fund that are attributable to fiscal year 2013
			 that are not otherwise obligated as of the date of the enactment of this
			 sentence and funds that would otherwise be made available to the Fund for
			 fiscal year 2014, fiscal year 2015, and fiscal year 2016 to the account within
			 the Department of Health and Human Services that provides for funding to carry
			 out the temporary high risk health insurance pool program under section 1101
			 and such funds shall become available for obligation under such section on such
			 date of enactment and remain so available through December 31,
			 2013..
		3.Immediate access
			 to health care for sick Americans
			(a)In
			 generalSection 1101(d) of
			 Public Law 111–148 (42 U.S.C. 18001(d)) is amended—
				(1)in paragraph (1),
			 by adding at the end and;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to individuals applying for coverage through the high risk insurance
			 pool program on or after the date of the enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the Helping
			 Sick Americans Now Act.
		2.Prioritizing funding for
			 sick AmericansSection 4002(c)
			 of Public Law 111–148 (42 U.S.C. 300u–11(c)) is amended by adding at the end
			 the following: Notwithstanding any other provision of this section, the
			 Secretary shall transfer amounts that are in the Fund that are attributable to
			 fiscal year 2013 that are not otherwise obligated as of the date of the
			 enactment of this sentence and funds that would otherwise be made available to
			 the Fund for fiscal year 2014, fiscal year 2015, and fiscal year 2016 to the
			 account within the Department of Health and Human Services that provides for
			 funding to carry out the temporary high risk health insurance pool program
			 under section 1101 and such funds shall become available for obligation under
			 such section on such date of enactment and remain so available through December
			 31, 2013..
		3.Immediate access to
			 health care for sick Americans
			(a)In
			 generalSection 1101(d) of
			 Public Law 111–148 (42 U.S.C. 18001(d)) is amended—
				(1)in paragraph (1), by
			 adding at the end and;
				(2)by striking paragraph
			 (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to individuals applying for coverage through the high risk insurance
			 pool program on or after the date of the enactment of this Act.
			4.Ensuring an orderly
			 reopening of the program for sick AmericansSection 1101(b) of Public Law 111–148 (42
			 U.S.C. 18001(b)) is amended by adding at the end the following new
			 paragraph:
			
				(4)Orderly reopening of
				programThe Secretary shall
				administer this section in accordance with the regulations under part 152 of
				title 45, Code of Federal Regulations, as in effect as of April 16, 2013,
				except as is necessary to reflect the amendments made by the Helping Sick
				Americans Now
				Act.
				.
		
	
		April 19, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
